     Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 1 of 13



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

LOCAL UNION 97, INTERNATIONAL
BROTHERHOOD OF ELECTRICAL WORKERS,
AFL-CIO,

                                       Plaintiff,
       vs.                                                         5:20-CV-1249
                                                                   (MAD/ML)
NIAGARA MOHAWK POWER CORPORATION,
doing business as National Grid,

                              Defendant.
____________________________________________

APPEARANCES:                                            OF COUNSEL:

BLITMAN, KING LAW FIRM                                  BRIAN J. LaCLAIR, ESQ.
Franklin Center
443 North Franklin Street, Suite 300
Syracuse, New York 13204
Attorneys for Plaintiff

BOND SCHOENECK & KING, PLLC                             HANNAH K. REDMOND, ESQ.
One Lincoln Center                                      ROBERT A. LaBERGE, ESQ.
Syracuse, New York 13202
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       On October 9, 2020, Plaintiff Local Union 97, International Brotherhood of Electrical

Workers, AFL-CIO ("Local 97"), filed a complaint pursuant to 29 U.S.C. § 185(a) to compel

arbitration with Defendant Niagara Mohawk Power Corporation, doing business as National Grid.

See Dkt. No. 1. On April 5, 2021, Plaintiff Local 97 filed a motion to compel arbitration and

Defendant National Grid filed a motion for summary judgment. See Dkt. Nos. 16, 18.



                                                    1
     Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 2 of 13



                                        II. BACKGROUND

       Plaintiff Local 97 and Defendant National Grid are parties to a collective bargaining

agreement ("CBA"). See Dkt. No. 16-4; Dkt. No. 18-2 at ¶ 3. The CBA contains a grievance and

arbitration procedure to resolve disputes. See Dkt. No. 16-4 at 56. In relevant part, the CBA

states, "Should Local Union 97, IBEW claim that a dispute or difference has arisen between the

Company and Local Union 97, IBEW as to the meaning, application or operation of any provision

of this Agreement, such dispute or difference shall be … settled in the following manner." Id.

       The CBA proceeds to outline the path a grievance travels to reach arbitration. At step one,

upon notification of the dispute, "a meeting will occur within 3 working days between the

appropriate steward and/or Local Union 97, IBEW representative and supervisor." Id. If the

parties fail to reach an agreement, Plaintiff Local 97 may request that the matter proceed to step

two. Id. At step two, a meeting between "a member or members of the Grievance Committee

designated by Local Union 97, IBEW and the Manager- Labor Relations or designee … will

decide the matter and affix an answer within ten (10) working days." Id. "If resolution is not

reached at Step 2, Local Union 97, IBEW may request in writing that this matter be heard at Step

3." Id. At step three, three members of Plaintiff Local 97 and three members of Defendant

National Grid meet to attempt to reach an answer. Id. If a decision is still not reached, Plaintiff

Local 97 may give written notice of "its intent to refer the dispute to arbitration[.]" Id. at 57.

       On February 19, 2020, Plaintiff Local 97 filed a grievance, through steward Dan Machold,

alleging that Defendant National Grid violated Article XX(6)(b) of the CBA. See Dkt. No. 16-5;

Dkt. No. 16-3 at ¶ 10. Article XX(6)(b)(ii) states that, "At retirement, eligible retirees will

continue to participate in medical plans identical to those that are offered to active Employees and

as modified for active Employees subsequent to their retirement date." See Dkt. No. 16-4 at 43.



                                                   2
      Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 3 of 13



The grievance alleges that, "The Company is subjecting post-65 retirees to a greater out-of-pocket

maximum spend than active employees in violation of the above cited article." Dkt. No. 16-5.

The grievance seeks to "make all affected grievants whole." Id.

       When presented with the grievance, Defendant National Grid stated that the issue was not

arbitrable under the CBA. See Dkt. No. 16-3 at ¶¶ 12-13. On April 16, 2020, the Director of

Labor and Employee Relations for Upstate New York, Michael Rubino, sent a letter to the Union

stating that Defendant National Grid would not accept and number the notification of grievance

because "it does not represent an appropriate grievance or is not arbitral under the labor contract

for several different reasons. Among these reasons is the fact that the Union does not represent

retirees and they are not covered by the labor contract." Dkt. No. 16-7.

       Plaintiff Local 97 obtained authorization from a retiree to pursue its grievance, while

maintaining it was not required to do so, and presented it to the company on September 30, 2020.

See Dkt. No. 16-3 at ¶ 17. On October 6, 2020, Defendant National Grid responded, stating that

the CBA does not cover retirees and Plaintiff Local 97 does not represent retirees, only

employees. See Dkt. No. 18-2 at ¶ 18.

       Plaintiff Local 97 now seeks to compel arbitration of its February 19, 2020 grievance. See

Dkt. No. 16. Defendant National Grid has filed a motion for summary judgment. See Dkt. No.

18.

                                        III. DISCUSSION

A.      Standard of Review

       When adjudicating a motion to compel, "the court applies a standard similar to that

applicable for a motion for summary judgment." Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d

Cir. 2003). "If the party seeking arbitration has substantiated the entitlement by a showing of



                                                  3
     Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 4 of 13



evidentiary facts, the party opposing may not rest on a denial but must submit evidentiary facts

showing that there is a dispute of fact to be tried." Oppenheimer & Co., Inc. v. Neidhardt, 56

F.3d 352, 358 (2d Cir. 1995). "Accordingly, a court must grant a motion to compel arbitration if

the pleadings, discovery materials before the Court, and any affidavits show there is no genuine

issue as to any material fact and it is clear the moving party is entitled to judgment as a matter of

law." Schapp v. Mastec Servs. Co., No. 12-CV-0841, 2014 WL 1311937, *1 (N.D.N.Y. Mar. 31,

2014) (quoting Ryan v. JPMorgan Chase & Co., No. 12 CV 4844, 2013 WL 646388, *2

(S.D.N.Y. Feb. 21, 2013) (citation omitted)). However, "[i]f there is an issue of fact as to the

making of the agreement for arbitration, then a trial is necessary." Bensadoun, 316 F.3d at 175

(citing 9 U.S.C. § 4).

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36-37 (quotation and other citations omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleading. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324-25 (1986) (quoting Fed. R. Civ. P. 56(c), (e)).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the

motion or fails to dispute the movant's statement of material facts, the court must be satisfied that



                                                   4
      Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 5 of 13



the citations to evidence in the record support the movant's assertions. See Giannullo v. City of

New York, 322 F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the

assertions in the motion for summary judgment "would derogate the truth-finding functions of the

judicial process by substituting convenience for facts"). Here, the parties agree that no material

facts are in dispute. See Dkt. No. 8 at ¶ 9.

B.      Standing

        "To demonstrate standing, a plaintiff must have 'alleged a personal stake in the outcome of

the controversy as to warrant his invocation of federal-court jurisdiction.'" Salazar v. Buono, 559

U.S. 700, 711 (2010) (quoting Horne v. Flores, 557 U.S. 433, 445 (2009)) (emphasis omitted). A

plaintiff bears the burden of establishing the three "irreducible constitutional minimum" elements

of Article III standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). "The

plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision."

Spokeo, Inc. v. Robins, 578 U.S. –––, 136 S.Ct. 1540, 1547 (2016).

        To establish an "injury in fact," a plaintiff must show that he or she suffered "an invasion

of a legally protected interest which is (a) concrete and particularized, and (b) 'actual or imminent,

not "conjectural" or "hypothetical."'" Lujan, 504 U.S. at 560 (quoting Whitmore v. Arkansas, 495

U.S. 149, 155 (1990)). To be "particularized," an injury must affect the plaintiff "in a personal

and individual way," and to be "concrete" an injury "must be 'de facto'; that is, it must actually

exist." Spokeo, 136 S. Ct. at 1548. As for the "actual or imminent" requirement, a plaintiff must

allege a non-speculative injury. See Lujan, 504 U.S. at 583-84.

        Defendant National Grid argues it is entitled to summary judgment because Plaintiff Local

97 lacks standing. See Dkt. No. 18-1 at 7-11. Defendant National Grid asserts that Plaintiff Local



                                                   5
      Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 6 of 13



97 did not make any out-of-pocket health insurance payments itself and that Plaintiff Local 97

does not represent retirees as a matter of law. See id. at 13 (citing Allied Chem. & Alkali Workers

of Am., Local Union No. 1 v. Pittsburgh Plate Glass Co., 404 U.S. 157, 168 (1971)). Therefore,

Defendant contends, that Plaintiff Local 97 did not suffer any injury by retirees' higher out-of-

pocket expenses. Id. at 16.

        Plaintiff Local 97 agrees that it does not represent retirees under the National Labor

Relations Act. Dkt. No. 16-1 at 11. The alleged injury, however, is not the allegation in the

underlying grievance – that retirees are subject to higher out-of-pocket premiums – rather, it is

Defendant National Grid's refusal to arbitrate that grievance. See Dkt. No. 1 at ¶ 39. Plaintiff is

squarely not before this Court to enforce Article XX(6)(b)(ii), regarding retiree health benefits.

The "case or controversy" is the enforcement of Article XXII, the grievance and arbitration

procedure.

        The alleged injury sustained by Plaintiff is clear. Plaintiff bargained to have this dispute

settled by an arbitrator; Defendant refuses to arbitrate the dispute. "It is axiomatic that a party to

an agreement has standing to sue a counter-party who breaches that agreement, even where some

or all of the benefits of that contract accrue to a third party." Frontier Comm'cns of N.Y., Inc. v.

IBEW, AFL–CIO, No. 07 Civ. 10327, 2008 WL 1991096, *3 (S.D.N.Y. May 6, 2008); see also

United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int'l Union,

AFL-CIO/CLC v. Cookson Am., Inc., 710 F.3d 470, 475 (2d Cir. 2013) ("That this benefit accrues

to third parties, namely, the retirees, does not change the fact that the Union has negotiated for the

benefit and has incurred obligations in order to secure it."). Defendant's refusal to arbitrate, not

its retiree healthcare plan, creates the injury.




                                                   6
     Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 7 of 13



       Defendant National Grid confuses the enforcement of an arbitration clause with the

enforcement of the substantive provision of the CBA that gives rise to the grievance. Courts have

indeed expressed concern about unions representing the purported interests of retirees. See, e.g,

Allied Chem. & Alkali Workers of Am., Loc. Union No. 1 v. Pittsburgh Plate Glass Co., Chem.

Div., 404 U.S. 157; United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv.

Workers Int'l Union, AFL-CIO/CLC v. Cookson Am., Inc., 710 F.3d 470, 473 (2d Cir. 2013)

(expressing concern where the union sought a declaration that the employer was obligated to pay

retiree medical benefits pursuant to a facility closure agreement).

       These issues, however, are addressed alongside the merits of the dispute, and are not

related to constitutional standing in a Section 301(a) claim to enforce an arbitration agreement.

"The courts … have no business weighing the merits of the grievance, considering whether there

is equity in a particular claim, or determining whether there is particular language in the written

instrument which will support the claim." United Steelworkers of Am. v. Warrior & Gulf

Navigation Co., 363 U.S. 574, 568 577 (1960). Defendant's failure to arbitrate an allegedly

arbitrable grievance is an injury-in-fact.

C.     Arbitrability of the Grievance

       1. Arbitrability Framework

       The path to compel arbitration in a collective bargaining dispute is well trodden. Section

301 of the Labor Management Relations Act provides that "[s]uits for violation of contracts

between an employer and a labor organization … may be brought in any district court of the

United States having jurisdiction of the parties[.]" 29 U.S.C. § 185(a). Section 301 grants district

courts jurisdiction to compel arbitration under a collective bargaining agreement. United

Steelworkers, 363 U.S. at 577.



                                                  7
      Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 8 of 13



       "[W]hether parties have agreed to submi[t] a particular dispute to arbitration is typically an

issue for judicial determination." Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S. 287, 296

(2010) (quotations omitted). "[A]rbitration is a matter of contract and a party cannot be required

to submit to arbitration any dispute which he has not agreed so to submit." AT & T Technologies,

Inc. v. Communications Workers, 475 U.S. 643, 648 (1986) (quotations omitted).

       At the same time, however, there is a presumption of arbitrability for labor disputes where

a validly formed arbitration agreement exists. Granite Rock Co., 561 U.S. at 301; United

Steelworkers, 363 U.S. at 576 (1960). "Because a collective bargaining agreement is not an

ordinary contract, when there is an arbitration clause in a CBA, doubts about scope should be

resolved in favor of coverage." Goodrich Pump & Engine Control Sys., Inc. v. UAW &

Amalgamated Local 405, 723 Fed. Appx. 67, 69 (2d Cir. 2018) (internal citations omitted).

"[T]here is a presumption of arbitrability in the sense that '[a]n order to arbitrate the particular

grievance should not be denied unless it may be said with positive assurance that the arbitration

clause is not susceptible of an interpretation that covers the asserted dispute. Doubts should be

resolved in favor of coverage.'" AT & T Technologies, Inc., 475 U.S. at 650 (quoting United

Steelworkers, 363 U.S. at 582–83). This presumption is "particularly applicable where the

[arbitration] clause is broad." Id.

        The Second Circuit has provided a "roadmap for determining whether particular disputes

fall within the scope of an arbitration agreement." Trustees of Laundry, Dry Cleaning Workers &

Allied Indus. Health Fund, Workers United v. FDR Servs. Corp. of New York, No. 17 CV 7145,

2019 WL 4081899, *2 (S.D.N.Y. Aug. 28, 2019). First, the court "should classify the particular

clause as either broad or narrow." JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 169 (2d

Cir. 2004) (quotation omitted). "Where the arbitration clause is broad, there arises a presumption



                                                   8
      Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 9 of 13



of arbitrability." Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218,

224 (2d Cir. 2001) (internal quotation marks omitted). A broad arbitration clause is

"presumptively applicable to disputes involving matters going beyond the interpretation or

enforcement of particular provisions of the contract which contains the arbitration clause." JLM

Indus., Inc., 387 F.3d at 172. "So long as the arbitration clause is 'broad' and not explicitly limited

to certain matters, it should be read to cover every dispute that it does not explicitly exclude."

Goodrich Pump & Engine Control Sys., Inc., 723 Fed. Appx. at 69.

          Defendant National Grid argues that this well-established framework does not apply to

Plaintiff's claim. First, Defendant National Grid seeks to apply the "clear and unmistakable"

standard used to determine the arbitrability of arbitrability. Dkt. No. 20 at 7, 12; Dkt. No. 26 at 3

n.5, 5. But Plaintiff has agreed that federal court is the proper forum for the determination of

arbitrability – it filed this action in federal court for that very purpose. See Dkt. No. 1. "Because

neither party argues that the arbitrator should decide th[e arbitrability] question, there is no need

to apply the rule requiring 'clear and unmistakable evidence' of an agreement to arbitrate

arbitrability." Granite Rock Co., 561 U.S. at 301, n.5.

          Second, Defendant National Grid latches onto the requirement that "a court may order

arbitration of a particular dispute only where the court is satisfied that the parties agreed to

arbitrate that dispute," Granite Rock Co., 561 U.S. at 297 (emphasis in original), to argue that the

presumption of arbitrability no longer applies. See Dkt. No. 21 at 4; Dkt. No. 26 at 7. Granite

Rock, however, stands for the opposite proposition: determining whether "the parties agreed to

arbitrate that dispute" is exactly when a court applies the presumption of arbitrability. The Court

stated:

                      Our cases invoking the federal policy favoring arbitration of
                 commercial and labor disputes apply the same framework. They


                                                   9
     Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 10 of 13



               recognize that, except where the parties clearly and unmistakably
               provide otherwise it is the court's duty to interpret the agreement
               and to determine whether the parties intended to arbitrate
               grievances concerning a particular matter. They then discharge this
               duty by: (1) applying the presumption of arbitrability only where a
               validly formed and enforceable arbitration agreement is ambiguous
               about whether it covers the dispute at hand; and (2) adhering to the
               presumption and ordering arbitration only where the presumption is
               not rebutted.

Id. at 301 (citations and quotations omitted).

       Defendant National Grid further argues that the presumption should not apply here

because the dispute involves retirees and the CBA only applies to employees. In support, the

Defendant relies on cases brought by retirees. Fletcher v. Honeywell Int'l, Inc., 207 F. Supp. 3d

793 (S.D. Ohio 2016); Cooper v. Honeywell Int'l, Inc., 220 F. Supp. 3d 850 (S.D. Ohio 2016).

The court in these cases did not apply the presumption of arbitrability because it found no valid

arbitration agreement between the parties, because retirees are not employees and were not a party

to the CBA. Here, however, there is no dispute that a validly formed arbitration agreement

between Plaintiff and Defendant exists. See Dkt. No. at ¶ 3. Accordingly, the well-settled

arbitrability framework, reaffirmed in Granite Rock, applies here.

       2. Arbitrability

       First, as discussed above, the Court must determine whether the arbitration clause is broad

or narrow. JLM Indus., Inc., 387 F.3d at 169. The arbitration clause applies "[s]hould Local

Union 97, IBEW claim that a dispute or difference has arisen between the Company and Local

Union 97, IBEW as to the meaning, application or operation of any provision of this Agreement."

Dkt. No. 16-4 at 56. The arbitration clause is broad.

       "Perhaps the most telling clue" of a broad arbitration clause is "the expansiveness of the

arbitration clause's language." Ji Dong Cheng v. HSBC Bank USA, N.A., 467 F. Supp. 3d 46, 51



                                                 10
     Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 11 of 13



(E.D.N.Y. 2020). "Phrases like 'any claim or controversy arising out of or relating to this

agreement' or 'all differences arising between the parties to this agreement as to interpretation,

application or performance' are classic examples of broad clauses." Id. (citations and alterations

omitted); see also Keyes v. Ayco Co., L.P., No. 1:17CV00955, 2018 WL 6674292, *7 (N.D.N.Y.

Dec. 19, 2018) (finding a broad arbitration clause where "the parties mutually agreed that they

'shall' arbitrate 'any dispute, controversy or claim between the Partner and the Firm ... relating to

or arising out of Partner's employment with the firm or otherwise concerning any rights,

obligations or other aspects' of her employment'"); Sheet Metal Workers' Nat. Pension Fund v.

Maximum Metal Manufacturers Inc., No. 13 CIV. 7741, 2015 WL 4935116, *5 (S.D.N.Y. Aug.

18, 2015) ("The operative text here—embracing 'any and all ... disputes ... arising out of or

relating to'—makes this a quintessentially broad arbitration clause").

       Here, the arbitration clause's reference to "the meaning, application or operation of any

provision of this Agreement" is a "classic example" of a broad clause. Dkt. No. 16-4 at 56

(emphasis added); Ji Dong Cheng, 467 F. Supp. 3d at 51. Moreover, the arbitration clause may

be invoked should Plaintiff Local 97 "claim that a dispute or difference has arisen[.]" Dkt. No.

16-4 at 56 (emphasis added). Rather than delegate to arbitration disputes or differences, the

parties have agreed to arbitrate claims by Plaintiff Local 97 of a dispute or difference of any

provision. The arbitration clause, therefore, is particularly broad.

         Defendant National Grid argues that the arbitration clause is not "classically broad"

because the grievance and arbitration procedure makes numerous references to "Employees."

Dkt. No. 18-1 at 14. Defendant National Grid argues that a grievance may only be submitted by

an "aggrieved Employee or the Employee's steward," and retirees are not employees. See id. at

15. Moreover, once the grievance is received, "the Supervisor will sign and date the grievance



                                                  11
     Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 12 of 13



record." Id. at 17. Because retirees do not have supervisors, Defendant asserts they cannot

comply with the grievance and arbitration procedures of the CBA, thereby excluding the

arbitrability of grievances related to retiree health benefits. Id.

        Defendant is mistaken that the use of the word "Employee" transforms a broad arbitration

clause into a narrow one. The arbitration clause applies to "the meaning, application or operation

of any provision of this Agreement," which is quintessentially broad language. The use of

"Employee," at best, creates an ambiguity as to the coverage of this particular dispute. It does not

shrink the size of the arbitration clause. Instead, such a dispute over whether a certain grievance

is within the purview of a broad arbitration clause is exactly when the presumption of arbitrability

applies. Because the arbitration clause is broad, Defendant National Grid must rebut the

presumption with evidence of that the dispute was "explicitly exclude[d]" from the arbitration

procedure. Goodrich Pump & Engine Control Sys., Inc., 723 Fed. Appx. at 69. There is no

explicit exclusion of disputes over Article XX(6)(b) or generally related to retiree benefits.

        More fundamentally, Defendant National Grid's argument that retirees cannot bring

grievances is unconvincing because a retiree did not bring the grievance, Plaintiff Local 97

initiated the grievance itself. See Dkt. No. 16-5. Alternatively, Defendant argues that Plaintiff

Local 97 cannot bring a grievance on behalf of retirees. Again, however, Plaintiff Local 97 is not

bringing the grievance on behalf of retirees, it is bringing it on behalf of itself. The allegation in

the grievance that "The Company is subjecting post-65 retirees" to greater healthcare costs does

not necessarily mean that Plaintiff filed the grievance on behalf of post-65 retirees, despite

Defendant's claim.

        Instead, the grievance is brought on behalf of Plaintiff Local 97 because it alleges a breach

of the CBA, depriving Plaintiff of the benefit of its bargain. Frontier Comm'cns of N.Y., Inc.,



                                                   12
     Case 5:20-cv-01249-MAD-ML Document 28 Filed 08/25/21 Page 13 of 13



2008 WL 1991096, at *3; Cookson Am., Inc., 710 F.3d at 475 ("Where employers have

undertaken such contractual obligations, accepted contract principles indicate that a union has a

legitimate interest in protecting the rights of the retirees and is entitled to seek enforcement of the

applicable contract provisions"). Precedent stating that the unions do not represent retirees under

the National Labor Relations Act is wholly irrelevant to the question before the Court: whether

the parties agreed to arbitrate this dispute. The Court finds that they did.

                                        IV. CONCLUSION

       After carefully reviewing the record in this matter, the parties' submissions, and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiff's motion to compel arbitration (Dkt. No. 16) is GRANTED; and

the Court further

       ORDERS that Defendant's motion for summary judgment (Dkt. No. 18) is DENIED; and

the Court further

       ORDERS that the Clerk of the Court shall close this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: August 25, 2021
       Albany, New York




                                                  13
